DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10, 12, 13, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al 8,390,760.
	Regarding Claim 1, Ogihara et al shows in Figure 8, a substrate (see Fig. 2, col. 4, line 49 and line 53), a plurality of light sources L disposed on an upper surface of the substrate, a partitioning member 51 disposed on the upper surface of the substrate and including top parts 57b, the partitioning members being reflective (see surface 57a, col. 7, line 1), and a diffuser sheet 3 in contact with top parts of the partitioning member 57 (see col. 7, line 5).
	Regarding Claim 6, Ogihara et al shows in Figure 8, wherein the partitioning member 57 includes surfaces 57a that are inclined with respect to the upper surface of the substrate to spread out in a direction from the bottom to the top (see col. 6, line 61).

	Regarding Claim 12, Ogihara et al discloses the substrate is flexible (see col. 4, line 49).
	Regarding Claim 13, Ogihara et al shows in Figure 1, the light source is a packaged surface mount light emitting device L including a light emitting element (see col. 4, line 53). 
Regarding Claim 19, Ogihara et al shows in Figure 8 an optical member provided above the diffuser sheet (see additional diffuser 4 and prism sheet 12, col. 5, beginning at line 19).
Regarding Claim 21, Ogihara et al discloses the substrate is flexible (see col. 4, line 49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al 8,390,760 in view of Yamamoto et al 10,539,733.

Regarding Claim 4, Ogihara et al as modified by Yamamoto et al would provide for the light sources to have a batwing light distribution (see Yamamoto et al, Fig. 4).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al 8,390,760 in view of Masuyama et al 2007/0103935.
Regarding Claims 5 and 14, Ogihara et al fails to disclose the material of the partitioning member.  Masuyama et al teaches that it is known in the art in Figure 1 to provide a partitioning member 3 which includes a resin containing metal oxide particles including titanium oxide and a reflective material (see para. 0044 and 0045, including attaching a diffused reflecting film to the reflecting plate).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Ogihara et al to have the partitioning member made from a reflective resin material in the same manner as disclosed by Masuyama et al to provide a lightweight partitioning member while producing uniformity in the brightness.
s 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al 8,390,760 in view of Takahashi et al WO 2009/110379.
Regarding Claims 7-9 and 16-18, Ogihara et al fails to disclose the height of the partitioning member which would also be the distance between the substrate and the diffuser sheet.  Takahashi et al teaches that it is known in the art in Figure 1 to provide a distance D between a diffusing plate 30 and a substrate 21 which is 8.0 mm or less and in a range of 2.0 mm to 8.0 mm (see  page 8 of the English translation, 2nd paragraph from the bottom).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Ogihara et al to provide a distance between 2.00 and 8.0 mm between the diffuser sheet and substrate and also the height of the partition member in the same manner as taught by Takahashi et al to eliminate unevenness of the light emitting surface.  As the distance between the diffusion sheet and substrate would also be the height of the partition in Ogihara et al it would have been obvious to provide the partition as being the same height to maintain the spacing between the two components.  It is also noted that while Takahashi et al shows a partition 40 less than the height of the distance between the diffuser sheet and substrate, Takahashi et al discloses that this partition 40 is not limited in size and can be larger (see page 9, the first line).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al 8,390,760 in view of Yamamoto et al 2015/0036317.
Regarding Claims 11 and 20, Ogihara et al fails to show a wavelength conversion sheet.  Yamamoto et al teaches that it is known in the art in Figure 5 to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/PEGGY A NEILS/Primary Examiner, Art Unit 2875